Exhibit 99.1 FOR IMMEDIATE RELEASE: DIGITAL ANGEL ANNOUNCES SECOND QUARTER 2 SO. ST. PAUL, MN, August 19, 2011 - Digital Angel (OTC Bulletin Board: DIGA), an advanced technology company in the field of emergency identification solutions, today announced financial results for the second quarter and six-months ended June 30, 2011. Joseph Grillo, Digital Angel’s Chief Executive Officer, commented, “We are adapting to changes in our business following the sale of Destron Fearing and the SARBE division of Signature Industries.Establishing a new corporate structure to minimize expense and maximize the value of our remaining business is our top priority.” “The Board of Directors will meet in September to make decisions on a number of key issues, including plans to fund special cash dividends for shareholders,” Grillo added.“Subject to compliance with Delaware law, we expect the first special cash dividend to be paid before the end of the year, and estimate the distribution to be around $0.15 per share of common stock.The actual amount and timing will be determined as we begin to recognize the benefits of our consolidated corporate structure.” “Our attention at this time continues to focus on reorganizing our corporate structure in a cost efficient manner, maximizing the effort of Signature Industries to reach milestones on its contract with the UK Ministry of Defense to supply personal emergency location beacons, or PELS, and, going forward, exploring any and all opportunities to maximize shareholder value,” Grillo concluded. Operational Highlights · The sale of Destron Fearing was approved by shareholder vote on July 14, 2011 and the transaction closed on July 22, 2011. · With the closing of the Destron Fearing transaction, Digital Angel has begun to satisfy debt obligations and outstanding liabilities, and is expecting to fund a special cash dividend for shareholders by the end of the fourth quarter. · Signature Industries Limited closed the definitive agreement to sell its SARBE unit for approximately $2.4 million on June 15, 2011. · Following the closing of the SARBE transaction, progress has been made in the fulfillment of the PELS contract, which was not included as part of the sale of the SARBE unit. · As expected, field trials for the PELS contract commenced in July and remain on-going.This is a key step in the progress of the contract with the UK Ministry of Defense. The financial results are shown in the data tables below.Investors who have questions about the results of the second quarter or related to the Company’s operational progress are encouraged to contact the Digital Angel investor relations at (212) 896-1206. About Digital Angel Digital Angel (OTCBB: DIGA) is a distributor of two-way communications equipment in the U.K.Products offered range from conventional radio systems used by the majority of its customers, for example, for safety and security uses and construction and manufacturing site monitoring, to trunked radio systems for large scale users, such as local authorities and public utilities.In addition, the Company is in the process of completing a contract to supply the U.K. Ministry of Defense with its personal emergency location, or PELS, beacons.For further information please visit www.digitalangel.com. Safe Harbor Statement This press release contains certain "forward-looking" statements (as such term is defined in the Private Securities Litigation Reform Act of 1995). Forward-looking statements included in this press release include, without limitation, those concerning expectations regarding the Board of Directors’ decisions regarding the amount and timing of special dividends, the cost efficiencies to be realized from the corporate reorganization, the expected performance on the PELS contract, and the overall impact of these and other recent developments on the Company's financial results. These forward-looking statements are based on the Company's current expectations and beliefs and are subject to a number of risks, uncertainties and assumptions. Additional information about these and other factors that could affect the Company's businesses is set forth in the Company's Form 10-K under the caption "Risk Factors" filed with the Securities and Exchange Commission ("SEC") on March 31, 2011, as amended on From 10-K/A on May 2, 2011, and subsequent filings with the SEC. The Company undertakes no obligation to update or release any revisions to these forward-looking statements to reflect events or circumstances after the date of this statement or to reflect the occurrence of unanticipated events, except as required by law. Contacts: Digital Angel Corporation KCSA Strategic Communications Rob Fink 212-896-1206 digitalangel@kcsa.com DIGITAL ANGEL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets Data (in thousands) June 31, December 31, Assets (unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Current assets of discontinued operations Total current assets Property and equipment, net 68 Other assets, net Other assets of discontinued operations, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Notes payable and current maturities of long-term debt $ $ Accounts payable. Advances from factors 51 Accrued expenses. Deferred gain on sale Current liabilities of discontinued operations Total current liabilities Long-term debt and notes payable 14 Warrant liabilities Other liabilities Other liabilities of discontinued operations 15 Total liabilities Total stockholders’ equity Total liabilities and stockholders’ equity $ $ DIGITAL ANGEL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations Data (in thousands, except per share data) For the Three-Months Ended June 30, (Unaudited) (Unaudited) Revenue $ $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring, severance and separation expenses — Operating loss (1,050 ) (3,006 ) Interest and other income (expense), net Interest expense (411 ) (39 ) Loss from continuing operations before provision for income taxese (47 ) (2,928 ) Provision for income taxes — — Loss from continuing operations (47 ) (2,928 ) (Loss) income from discontinued operations (1,535 ) Net loss (1,582 ) (1,771 ) Loss attributable to the non controlling interest, continuing operations 6 15 Loss (income) attributable to the non controlling interest, discontinued operations 9 (16 ) Net loss attributable to Digital Angel Corporation $
